 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4684 
 
AN ACT 
To require the Secretary of the Treasury to strike medals in commemoration of the 10th anniversary of the September 11, 2001, terrorist attacks on the United States and the establishment of the National September 11 Memorial & Museum at the World Trade Center. 
 
 
1.Short titleThis Act may be cited as the National September 11 Memorial & Museum Commemorative Medal Act of 2010. 
2.Striking and design of medals 
(a)Striking of medalsIn commemoration of the 10th anniversary of the September 11, 2001, terrorist attacks on the United States and the establishment of the National September 11 Memorial & Museum at the World Trade Center, the Secretary of the Treasury (hereinafter referred to as the Secretary) shall strike and make available for sale not more than 2,000,000 silver medals, each of which shall contain 1 ounce of silver. 
(b)Design requirement 
(1)In generalThe design of the medals struck under this Act shall be emblematic of the courage, sacrifice, and strength of those individuals who perished in the terrorist attacks of September 11, 2001, the bravery of those who risked their lives to save others that day, and the endurance, resilience, and hope of those who survived. 
(2)InscriptionsOn each medal struck under this Act, there shall be— 
(A)an inscription of the years 2001–2011; and 
(B)an inscription of the words Always Remember. 
(c)SelectionThe design for the medals struck under this Act shall be— 
(1)selected by the Secretary, after consultation with the National September 11 Memorial & Museum at the World Trade Center and the Commission of Fine Arts; and 
(2)reviewed by the Citizens Coinage Advisory Committee. 
3.Issuance of medals 
(a)Quality of medalsThe medals struck under this Act shall be made available for sale in the quality comparable to proof coins. 
(b)Mint facility 
(1)In generalOnly 2 facilities of the United States Mint may be used to strike medals under this Act. 
(2)Use of the United States Mints at West Point, New York, and Philadelphia, PennsylvaniaIt is the sense of Congress that, to the extent possible, approximately one-half of the medals to be struck under this Act should be struck at the United States Mint at West Point, New York, and approximately one-half struck at the United States Mint at Philadelphia, Pennsylvania. 
(c)Date of issuanceThe Secretary may make the medals available for sale under this Act beginning on January 1, 2011. 
(d)Termination of authorityNo medals shall be struck under this Act after December 31, 2012. 
4.Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
5.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
6.Sale of medals 
(a)Sales priceThe medals made available for sale under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the cost of designing and selling such medals (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping); and 
(2)the surcharge provided in section 7 with respect to such medals. 
(b)Bulk salesThe Secretary shall make bulk sales of the medals at a reasonable discount. 
(c)Introductory orders 
(1)In generalThe Secretary shall accept introductory orders for medals made available for sale under this Act. 
(2)DiscountSale prices with respect to introductory orders under paragraph (1) shall be made at a reasonable discount. 
7.Surcharges 
(a)In generalAll sales of medals made available for sale under this Act shall include a surcharge of $10 per medal. 
(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of medals under this Act shall be paid to the National September 11 Memorial & Museum at the World Trade Center to support the operations and maintenance of the National September 11 Memorial & Museum at the World Trade Center following its completion. 
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of the National September 11 Memorial & Museum at the World Trade Center as may be related to the expenditures of amounts paid under subsection (b). 
8.Budget complianceThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
